DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                                 
Response to Amendment
The amendment filed on August, 2021 has addressed the rejections under 35 USC 112(b) as set forth in the previous office action.  Claims 11, 13, 25, 26, 31, 40 & 43-45 have been cancelled.  Claims 1-10, 12, 14-24, 27-30, 32-39, 41, 42, 46 and new Claims 47-50 remain pending.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, 41-42, 46 & 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “a shaft bearing attached to each respective blind flange and configured for supporting the driveshaft”.  This fails to comply with the written description requirement because claim 6 is directed to an embodiment where the shaft bearing is attached to the blind flange (but is not specific regarding where/how the bearing is attached, so the bearing could be attached to the interior surface, exterior surface OR within the blind flange) but Claim 1 - Lines 19-21 requires that “the driveshaft is free of bearings and seals along its length between the openings in the opposing sides of the pumping chamber”.  This fails to comply with the written description requirement because it is not clear how the driveshaft can be free of bearings along its length within the pumping chamber while also having a shaft bearing installed on the blind flange within the pumping chamber.
Claim 8 is rejected by virtue of its dependency on Claim 6.
Claim 41 - Lines 16-17 has been amended to recite “wherein the enclosure is free of seals between the enclosure and the driveshaft”.  This fails to comply with the written description requirement because the applicant has not described (in their original disclosure) an embodiment where there is no seal between the enclosure and the driveshaft.    
Claim 42, 46 & 50 are rejected by virtue of their dependency on Claim 41.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, 41-42, 46 & 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 6 recites “a shaft bearing attached to each respective blind flange and configured for supporting the driveshaft”.  This renders the claim indefinite because Claim 6 is directed to an embodiment where the shaft bearing is attached to the blind flange (but is not specific regarding where/how the bearing is attached, so the bearing could be attached to the interior surface, exterior surface OR within the blind flange) but Claim 1 requires that “the driveshaft is free of bearings and seals along its length between the openings in the opposing sides of the pumping chamber”.  This renders the claim indefinite because it is not clear how the driveshaft can be free of bearings along its length within the pumping chamber while also allowing for an embodiment having a shaft bearing installed on the blind flange within the pumping chamber.
To overcome this issue, the examiner recommends either removing the limitation specifying that the driveshaft is free of bearings in Claim 1 OR incorporate the limitations of Claim 7 into Claim 6 (since Claim 7 specifies that the shaft bearing is specifically installed on the exterior of each blind flange) which would not result in a conflict with Claim 1.
To expedite prosecution, the examiner will examine Claim 6 as intending to recite how “a shaft bearing attached to the exterior of each respective blind flange and configured for supporting the driveshaft”.
Claim 8 is rejected by virtue of its dependency on Claim 6.

8152443 6942448

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 12, 14-15, 18-20, 23-24, 29-30, 33-39, & 47-59 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton (US 8,152,443 B1) (Pemberton hereinafter) in further view of Cooper (US 1,213,461 A) (Cooper hereinafter).
Regarding Claim 1, Pemberton discloses:  A pump apparatus (Figure 1), comprising: 
(a) an enclosure (12) forming a pumping chamber (see the annotation of Figure 2 below) having an inlet (Column 3 - Lines 35-37; The space defined by the “suction hose” would be considered the “inlet” of the sealed chamber) and an outlet (see the annotation of Figure 2 below); 
(b) a pump housing (13) having a discharge outlet (18) and opposing inlet openings (31) on opposite sides of the pump housing (Figure 9), wherein the pump housing is mounted within the pumping chamber such that the discharge outlet is aligned with and extends toward the outlet of the enclosure (see the annotation of Figure 2 below); and 
(c) an impeller (22) mounted on a driveshaft (15 & 15a) within and in spaced non-contact relationship with the pump housing (Figure 9), wherein the impeller (22) has outwardly extending blades (22a, 30a & 30b) for movement of flowable material outward to the discharge outlet (Figure 9), 
wherein the driveshaft (15 & 15a) extends through the pumping chamber (Figure 9) and extends through an opening in a side (12a) of the pumping chamber (Figure 9 shows how the , wherein a first end of the driveshaft (15a) outside the pumping chamber is connected in-line to a first rotary shaft of a first motor (17) configured for rotating the driveshaft (Column 3 - Lines 30-34), 
wherein the driveshaft (15 & 15a) extends through the opposing inlet openings (see Figure 9), 
wherein the pumping chamber is free of internal wear plates (Figure 9).

    PNG
    media_image1.png
    489
    753
    media_image1.png
    Greyscale

Pemberton fails to disclose: wherein the driveshaft extends through openings in opposing sides of the pump chamber, a second end of the driveshaft is connected in-line to a second rotary shaft of a second motor configured for rotating the driveshaft, 
the pumping chamber being free of internal bearings and internal seals, and
wherein the driveshaft is free of bearings and seals along its length between the openings in the opposing sides of the pumping chamber.
Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft (12) extending through the pump housing to drive an impeller (18), wherein each end of the driveshaft extends through respective openings in the side walls of the pumping chamber such that each end is connected to a prime mover, and wherein the two prime movers are configured for cooperatively rotating the driveshaft (Page 1 - Lines 86-91; Cooper describes how each end of the shaft (12) is provided with a respective pulley wheel (17), whereby an engine or other prime mover can be belted [to each pulley wheel] to the shaft to drive the pump.  So Cooper provides a teaching for having each end of the driveshaft being rotatably coupled to a prime mover).  When this teaching (of having each end of the drive shaft rotatably connected to a respective prime mover) is applied to Pemberton, this would result in having the driveshaft (15) extending through both side walls (20a & 20b) such that both ends can be rotatably connected to a respective prime mover.  Cooper also provides a teaching for having the driveshaft (12) extending through the body of the enclosure (10) without having any seals or bearings disposed within the pumping chamber (Figure 1; It is noted that while Cooper does teach using a seal (14) & bearing to support the driveshaft (12), neither of these items are disposed within the pumping chamber.  THEREFORE, Cooper provides a teaching of having a driveshaft extending through the body of the enclosure with “the pumping chamber being free of internal bearings and internal seals” & “wherein the driveshaft is free of bearings and seals along its length between the openings in the opposing sides of the pumping chamber”).  
For clarity, the proposed modification being made is to modify the enclosure of Pemberton such that each end of the driveshaft is rotatably coupled/driven by a respective in-line motor (17) 
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that the driveshaft was cooperatively rotated by two motors & to have the pumping chamber free of internal bearings, internal seals, and internal wear plates and to have the driveshaft free of bearings and seals along its length between the openings in the opposing sides of the pumping chamber in light of the teachings of by Cooper.     
Regarding Claim 2, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton further teaches:  wherein the driveshaft (15) extends through the opposing inlet openings (31) of the pump housing (13) in a spaced, non-contacting relationship to the pump housing (Figure 9).  
Regarding Claim 3, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 2, wherein Pemberton further teaches:  wherein the enclosure comprises a pipe tee having an inlet (Column 3 - Lines 35-37; The “suction hose” would be considered the “inlet” of the pipe tee), an outlet, and two ends (see the annotation of Figure 2 below; Please note that , wherein each end is closed by a respective blind flange (20a & 20b). 

    PNG
    media_image2.png
    501
    753
    media_image2.png
    Greyscale

Regarding Claim 4, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 3, wherein Pemberton in view of Cooper further teaches:  wherein each blind flange (Pemberton: 20a & 20b) has an opening therethrough, wherein the driveshaft extends through the opening in each blind flange (This would be met upon the modification of Pemberton by Cooper in view of Claim 1 to have the driveshaft extending completely through the body of the enclosure such that each end is rotatably connected to a prime mover (as taught by Cooper in Figure 1), where having the driveshaft extend completely through the body of the enclosure would necessitate that there would be “openings in each blind flange”.  This is demonstrated by Cooper in Figure 1 where the studs (13) would represent the claimed blind flanges 
Regarding Claim 5, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 4, wherein Pemberton in view of Cooper further teaches:  wherein the apparatus further comprises a rotary shaft seal installed in each respective opening for sealing each opening around the driveshaft (As noted above, Pemberton was modified by Cooper in view of Claim 1 to have the sealing & bearing element disposed outside of the pumping chamber, where Cooper teaches having the packing/seal (14) installed within the driveshaft opening formed by the enclosure).  
Regarding Claim 9, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 4, wherein Pemberton as modified by Cooper further teaches:  wherein the two motors are configured for cooperatively rotating the driveshaft (This would be met upon the modification of Pemberton in view of Claim 1 to have each end of the driveshaft rotatably coupled to a respective prime mover, as taught by Cooper).
Regarding Claim 10, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton (as modified by Cooper in view of Claim 1) further discloses:  wherein the first and second motors are hydraulic motors
Regarding Claim 12, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton (as modified by Cooper in view of Claim 1) further discloses:  wherein the first and second motors are electric motors (Pemberton describes in Column 3 - Lines 46-48 how their motor is an electric motor, and Pemberton was modified by Cooper to have two motors attached to both ends of the driveshaft).
Regarding Claim 14, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton further discloses:  wherein the inlet and the outlet are configured for attaching both the inlet and the outlet to a means for conveying or storing fluid (Column 3 - Lines 35-40).
Regarding Claim 15, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 14, wherein Pemberton is silent regarding:  wherein the inlet of the pumping chamber has a flange. 
However, Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft extending through the pump housing to drive an impeller, wherein the inlet (9) of the sealed chamber has a flange (see the annotation of Figure 2 below).

    PNG
    media_image3.png
    413
    605
    media_image3.png
    Greyscale

Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified in view of Claim 14) such that the inlet of the sealed chamber had a flange for connection to an inlet pipe, as taught by Cooper.  The use of flanges provides the benefit of having a well-known method of sealing & detachably coupling the inlet of the sealed chamber to an inlet pipe for supplying fluid to the pump. 
Regarding Claim 18, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 14, wherein Pemberton further discloses:  wherein the outlet (18) of the pumping chamber has a flange (see the annotation of Figure 7). 

    PNG
    media_image4.png
    585
    886
    media_image4.png
    Greyscale

Regarding Claim 19, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 14, wherein Pemberton further discloses:  wherein the inlet and the outlet are each connected to an end of a pipe (see Column 3 - Lines 35-40; This describes how the inlet & outlet of the pump are each attached to a hose, which is a form of pipe).
HOWEVER, Pemberton fails to teach:  wherein both the inlet and the outlet have a flange, and wherein the inlet and the outlet are each connected to a flanged end of a pipe.
However, Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft extending through the pump housing to drive an impeller, wherein the inlet & outlet of the sealed chamber has a flange (see the annotation of Figure 2 below).

    PNG
    media_image5.png
    545
    818
    media_image5.png
    Greyscale

Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified in view of Claim 14) such that the inlet & outlet of the sealed chamber had a flange for connection to an inlet & outlet pipe (respectively), as taught by Cooper.  The use of flanges provides the benefit of having a well-known method of sealing & detachably coupling the inlet/outlet of the sealed chamber to an inlet/outlet pipe for directing fluid to/from the pump. 
Regarding Claim 20, 
Regarding Claim 23, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 3, wherein Pemberton further discloses:  wherein the pipe tee outlet (18) has a flange (see the annotation of Figure 7 below).

    PNG
    media_image4.png
    585
    886
    media_image4.png
    Greyscale

Regarding Claim 24, this claim is disclosing the same limitations (with the minor change in referring to the inlet & outlet as the “pipe tee inlet” & “pipe tee outlet”) that were previously disclosed in Claim 19.  Therefore Claim 24 is rejected under the same prior art and motivations as those used to reject Claim 19.
Regarding Claim 29, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton further discloses:  wherein the pump apparatus is self-priming
Regarding Claim 30, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton further discloses:  wherein the pump housing (13) is a split housing (Figure 5; Column 4 - Lines 33-35; Pemberton describes how the pump housing (10) is split into two parts (10a, 10b) which are bolted together at (24)). 
Regarding Claim 33, this claim is disclosing all of the limitations that were previously disclosed in Claim 19 IN ADDITION TO “wherein the driveshaft extends through the opposing inlet openings in a spaced, non-contacting relationship to the pump housing”.  
With respect to the limitations in Claim 33 that were previously disclosed in Claim 19, these limitations are rejected under the same prior art and motivations as those used in the rejection of Claim 19. 
With respect to the additional limitations, Pemberton teaches:  wherein the ends of the driveshaft (15 & 15a) extends through the opposing inlet openings (31) in a spaced, non-contacting relationship to the pump housing 
Regarding Claim 34, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 33, wherein Pemberton in view of Cooper teaches:  wherein the first motor and the second motor are hydraulic motors (Pemberton describes in Column 3 - Lines 46-48 how their motor is a hydraulic motor, and Pemberton was modified by Cooper to have two motors attached to both ends of the driveshaft and Cooper teaches that any suitable prime mover can be used to rotate the driveshaft therefore, it would have been obvious to use to hydraulic motors for the two motors since Pemberton discloses that such motors are suitable for rotating such a driveshaft).
Regarding Claim 35, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 33, wherein Pemberton in view of Cooper teaches:  wherein the first motor and the second motor are electric motors (Pemberton was modified by Cooper to have the driveshaft driven by two motors, and Pemberton specifies how the motor can be an electric motor (see Column 3 - Lines 46-48)). 
Regarding Claim 36, this claim is reciting the same limitations that were previously presented in Claim 3.  Therefore, Claim 36 is rejected under the same prior art and motivations as those used in the ejection of Claim 3.
Regarding Claim 37, this claim is reciting the same limitations that were previously presented in Claim 2.  Therefore, Claim 37 is rejected under the same prior art and motivations as those used in the ejection of Claim 2.
Regarding Claim 38
Regarding Claim 39, this claim is reciting the same limitations that were previously presented in Claim 12.  Therefore, Claim 39 is rejected under the same prior art and motivations as those used in the ejection of Claim 12.
Regarding Claim 47, Pemberton in view of Cooper teaches the invention as disclosed in Claim 1, wherein Pemberton in view of Cooper further teaches, wherein: 
the driveshaft is free of bearings between its first end connected to the first motor and an exterior of the enclosure; and 
the driveshaft is free of bearings between its second end connected to the second motor and an exterior of the enclosure (Pemberton was modified by Cooper to have the drive shaft extend completely through the enclosure such that each end of the drive shaft is coupled to a respective motor AND to have the pumping chamber being free of any bearings & sealing elements (as shown in Figure 1 of Cooper).  In Pemberton, the prime mover (17) is shown to be mounted directly to the outer surface of the enclosure (see Figure 9) without having any bearing element disposed between the end of the driveshaft (which is connected to the motor) and the exterior of the enclosure.  This means the driveshaft of Pemberton is “free of bearings between its first end connected to the first motor and an exterior of the enclosure”.  It is noted that this arrangement would also be applied to the second motor coupled to added to the other end of the driveshaft (as noted above Pemberton was modified in view of Claim 1 to have each end of the shaft coupled to a respective prime mover, as taught by Cooper in Figure 1)).   
Regarding Claim 48
Regarding Claim 49, this claim is reciting the same limitations that were previously presented in Claim 47.  Therefore, Claim 49 is rejected under the same prior art and motivations as those used in the ejection of Claim 47.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton & Cooper, as applied to Claim 1 above, and in further view of Sadler et al (US 3,806,287 A) (Sadler hereinafter).
Regarding Claim 6, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 4, while Pemberton does teach having a sealed bearing (16) attached to the blind flange (20a) and configured to support the driveshaft (15), but the sealed bearing is disposed WITHIN the pumping chamber.  Upon the modification of Pemberton by Cooper (in view of Claim 1) to have the pumping chamber (and portion of the driveshaft within the pumping chamber) be free of bearings & seals (as shown in Figure 1 of Cooper), this would result in Pemberton (as modified by Cooper in view of Claim 1) as being silent regarding:  further comprising a shaft bearing attached to each respective blind flange and configured for supporting the driveshaft.
HOWEVER, Sadler does teach an enclosure (11 & 12) forming a pumping chamber for a pump (Figure 2), where a driveshaft (21) extends through the enclosure to rotatably drive a pump rotor (18), where a sealed bearing (19 & 25) for providing a seal around the shaft (21) of the pump (10) is integrally formed within the blind flange (12).  
Please note that in view of Claim 1, Pemberton was modified to have the pumping chamber free of any seals & bearings, as taught by Cooper, where Cooper show how the seal (14) for the driveshaft (12) can be disposed on the exterior of the enclosure (10) within the opening formed by 
Have the seal & bearing mounted within the pumping chamber (as shown by Pemberton in Figure 9); OR
Have the seal & bearing mounted outside of the pumping chamber (as shown by Sadler in Figure 1).
So it would have been obvious to one of ordinary skill in the art to have the sealed bearing mounted outside of the pumping chamber as such a placement is one of a finite number of identified solutions.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified by Cooper) such that the sealed bearing was integrally formed into the 
Regarding Claim 7, Pemberton in view of Cooper & Sadler teaches the invention as disclosed above in Claim 6, wherein Pemberton in view of Cooper & Sadler further teaches:  wherein each shaft bearing (Sadler: 19) has a flange mount and is installed on the exterior of each respective blind flange (see the annotation of Figure 1 below; Pemberton was modified (in view of Claim 1) to have the shaft extending through both sides of the of the pumping chamber to be connected to respective motors (as taught by Cooper).  Pemberton was then further modified to have the shaft supported within each side using the bearing support (as taught by Sadler).  In Sadler, each shaft bearing is installed on the exterior surface of each blind flange and has a structure that can be interpreted as being a “flange mount”).

    PNG
    media_image6.png
    341
    571
    media_image6.png
    Greyscale

Regarding Claim 8, Pemberton in view of Cooper & Sadler teaches the invention as disclosed above in Claim 6, wherein Pemberton in view of Cooper further teaches:  wherein the two motors are configured for cooperatively rotating the driveshaft (Pemberton was modified to have the drive shaft cooperatively rotated by two motors, as taught by Cooper in Figure 1).

Claims 16, 17, 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton & Cooper, as applied to Claims 15 & 20 above, and further in view of Lang (US 2008/0089777 A1) (Lang hereinafter).
Regarding Claim 16, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 15, wherein Pemberton & Cooper are silent regarding:  wherein the inlet flange is attached to an outlet of a tank.
However, Lang does teach a centrifugal pump (12) comprising an impeller (Paragraph 24 - Lines 5-9), wherein the inlet of the pump is attached to the outlet of a tank (Figure 1; Paragraph 2 - Lines 1-3; Please note that the self-priming adapter (14) could also be considered a tank (see Figures 1 & 4A)).
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art to modify the pump assembly of Pemberton (as modified in view of Claim 15) such that inlet of the pump assembly was coupled to the outlet of a tank, as taught by Lang.  It would have been well within the capabilities of one having ordinary skill in the art to use the pump assembly of Pemberton to draw fluid from a tank (as taught by Lang).  This would provide the benefit of allowing the pump assembly of Pemberton to be utilized in pumping applications that draw fluid from a large storage container.
Regarding Claim 17, Pemberton in view of Cooper & Lang teaches the invention as disclosed above in Claim 15, wherein Pemberton & Cooper are silent regarding:  further comprising a valve configured such that the pumping chamber can be isolated from the tank by closing the valve.
However, Lang does teach a centrifugal pump (12) comprising an impeller (Paragraph 24 - Lines 5-9), the pump being connected to a tank, further comprising a valve (32; or 24 if the self-priming adapter is considered the tank) configured such that the sealed chamber can be isolated from the tank by closing the valve (Fig 1).
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art to modify the pump assembly of Pemberton (as modified in view of Claim 15) such that inlet of the pump assembly was coupled to the outlet of a tank, where the outlet had a valve configured to isolate the pump from the tank, as taught by Lang.  It would have been well within the capabilities of one having ordinary skill in the art to use the pump assembly of Pemberton to draw fluid from a tank (as taught by Lang).  Providing the valve would allow the pump to be fluidically disconnected from the tank to allow the pump to be removed/maintained without having the fluid entering the sealed chamber.
Regarding Claims 21 & 22, these claims are disclosing the same limitations that were previously disclosed in Claims 16 & 17 (respectively).  Therefore Claims 21 & 22 is rejected under the same prior art and motivations as those used to reject Claims 16 & 17 (respectively). 

Claims 27, 28 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton & Cooper as applied to Claim 1 above, and further in view of Pemberton (US 6,942,448 B1) (Pemberton ‘448 hereinafter).
Regarding Claim 27, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton & Cooper are all silent regarding:  wherein the impeller has a slope on both sides of about 30 to about 45 degrees.
However, Pemberton ‘448 does teach how it was known how an impeller (38) may be mounted within a pump housing (40 & 41) with opposing inlets (Figure 4) where the driveshaft (14) extends through the pump housing in a non-contact manner (Figure 4), where it is known that an impeller with a slope on both sides of 30-40° is generally suitable for moving the flowable materials to the blades (32), see Column 3 - Lines 38-40.
It is noted that a simple substitution of one known element (in this case, an impeller body having some unspecified slope, as taught by Pemberton) for another (in this case, an impeller body having a specific slope of 30-40°, as taught by Pemberton ‘448) to obtain predictable results (in this case, an impeller that is generally suitable for moving flowable materials (as described by Pemberton ‘448 in Column 3 - Lines 38-40) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified in view of Claim 1) such that the impeller had a slope on both sides of 30-40°, as taught by Pemberton ‘448, as it would have bene known that such a specific slope was generally suitable for pumping fluids (see Column 3 - Lines 38-40 of Pemberton ‘448).
 Regarding Claim 28, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton & Cooper are silent regarding:  wherein there is approximately equal pressure on both sides of the impeller.
HOWEVER, Pemberton ‘448 is also directed an impeller (38) mounted within a pump housing (40 & 41) having opposing inlets (Figure 4) & where the driveshaft (14) extends through the pump housing in a non-contact manner (Figure 4), where Pemberton ‘448 explicitly describes how having a pump housing with front & rear walls, peripheral side walls and a pair of opposing fluid inlet openings which surround the power source (which is identical to the arrangement of the pump housing in Pemberton) provides equal pressure from both sides of an impeller, see Column 1 - Lines 64-67).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified in view of Claim 1) such that there was approximately equal pressure on both sides of the impeller, as taught by Pemberton ‘448.  Having the pressure on both sides of the impeller be equal would ensure that the impeller properly rotates within the center of the pump housing and provides an even flow of fluid.   
Regarding Claim 32, Pemberton in view of Cooper teaches the invention as disclosed above in Claim 1, wherein Pemberton & Cooper all fail to teach:  wherein the impeller comprises two halves that are bolted together such that the two halves are compressed against the driveshaft.
However, Pemberton ‘448 does teach how it was known how an impeller (38) may be mounted within a pump housing (40 & 41) with opposing inlets (Figure 4) where the driveshaft (14) extends through the pump housing in a non-contact manner (Figure 4), where it is known that the impeller can be composed of split halves (35A & 35B) that are joined together by bolts (36), see Column 3 - Lines 43-45.
Modifying the impeller to comprise split halves that can be bolted together would provide the benefit of allow the impeller to be attached to the driveshaft without needing to disassemble the shaft structure (see Column 2 - Lines 53-56). 
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified in view of Claim 1) such that the impeller comprised two halves that are bolted together, as taught by Pemberton ‘448.  Such a modification would allow the impeller to be mounted to the driveshaft without requiring the shaft structure to be disassembled (see Pemberton ‘448: Column 2 - Lines 53-56).

Response to Arguments
The applicants arguments entered on August 18, 2021 have been fully considered.
The examiner agrees that the amendments have addressed the 35 USC 112 rejections set forth in the previous office action.
The examiner also agrees that the amendments made to Claim 36 would overcome the previous 35 USC 102 rejection of the claim.  HOWEVER, the amendment has modified the scope of the claim and necessitated a new grounds for rejection.
With respect to the applicant’s arguments against the proposed combination of Pemberton, Cooper & Sadler to read on the current amendments to the claims, the examiner respectfully disagrees.
In the previous rejection, Cooper was relied upon for providing a teaching of having each end of a pump drive shaft connected to two motors.  The applicant remarks how the terminal ends of the shaft are supported by pedestals 16 to provide lubrication for the shaft.  However, the 
The applicant states that “Cooper discloses use of pulley wheels that allow either end of the shaft to connect to a motor”.  The examiner agrees that Cooper discloses the use of pulley wheels to allow a driving force to be applied to both ends of the driveshaft (as this is the teaching that the examiner is taking from Cooper & incorporating into Pemberton).
The applicant has also argued that “Cooper fails to disclose in-line connection of a drive shaft of a motor to the driveshaft of the pump”.  The examiner agrees, however this “in-line connection” is already being taught in the base reference Pemberton, so the fact that Cooper fails to teach this is moot.  Cooper is being relied upon to provide a teaching that it was known to have a driving force applied to both ends of a common pump driveshaft. 
For these reasons, the examiner did not find the applicants arguments against the proposed combination of Pemberton, Sandler & Cooper to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746    
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746